NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KAREN MARKARIAN,                                No.    18-70282

                Petitioner,                     Agency No. A075-492-336

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Karen Markarian, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Cano-

Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Markarian’s motion to

reopen as untimely, where it was filed over 14 years after the order of removal

became final, see 8 C.F.R. § 1003.2(c)(2), and Markarian has not established

changed country conditions in Armenia to qualify for the regulatory exception to

the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d

983, 987-90 (9th Cir. 2010) (evidence must be “qualitatively different” to warrant

reopening); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (requiring

movant to produce material evidence with motion to reopen that conditions in

country of nationality had changed).

      We reject as unsupported by the record Markarian’s contention that the BIA

abused its discretion by failing to consider all of the evidence Markarian submitted.

See Najmabadi, 597 F.3d at 990 (agency need not write an exegesis on every

contention); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner

did not overcome the presumption that the BIA reviewed the record).

      PETITION FOR REVIEW DENIED.




                                         2                                    18-70282